Mason, J.
(dissenting) : I dissent from the second and third paragraphs of the syllabus, and from the corresponding part of the opinion. In an action for the breach of promise of marriage all circumstances should be considered which might bear upon the extent of the plaintiff’s injury. Anything in the relations of the parties that adds to the humiliation which results to the plaintiff from the defendant’s refusal to keep his word should be considered in determining the amount of recovery. A woman who, as a result of seduction, accomplished by means of a promise of marriage, has become pregnant, naturally and almost inevitably suffers greater humiliation from the failure of the seducer to perform his promise, than if that consequence had not followed. The increased publicity given her misfortune by means of her condition is alone sufficient to make it a basis for the aggravation of damages. This seems clear on principle. It accords with the conclud*681ing part of the opinion in Sramek v. Sklenar, 73 Kan. 450, 85 Pac. 566. It is supported by what is decided, said or intimated in the following cases, several of which are cited to that effect in 5 Cyc. 1014, note 34, and 8 Cent. Dig. c. 953, § 43: Tyler v. Salley, 82 Maine, 128, 19 Atl. 107; Hotchkins v. Hodge, (N. Y. Supr. Ct.) 38 Barb. 117; Jarvis v. Johnson, 2 Ohio Dec. 312; Tubbs v. Van Kleek, 12 Ill. 446, 449; Churan v. Sebesta, 131 Ill. App. 330, 333; Johnson v. Levy, 122 La. 118, 47 South. 422; Wilds v. Bogan, 57 Ind. 453.
Musselman v. Barker, 26 Neb. 737, 42 N. W. 759, has a contrary tendency. .
Evidence of the plaintiff’s pregnancy was admitted without objection, and no reference to it is made in the instructions. The point on which the case is reversed was raised only by asking an instruction, which was refused, to the effect that the jury should not consider any act of sexual intercourse subsequent to that in which the plaintiff’s seduction culminated. I see no ground for distinguishing between the various acts of intercourse. The later instances were as much a consequence of the seduction as the first one. (35 Cyc. 1318; Henry D. Thompson v. William Clendening, [38 Tenn.] 1 Head. 287, 295; Davis v. Young, 90 Tenn. 303, 304, 16 S. W. 473; Haymond v. Saucer, 84 Ind. 3, 6; Breiner v. Nugent, 136 Iowa, 322, 111 N. W. 446.)
I am authorized to say that Justices Bukch and Benson concur in this dissent.